t c summary opinion united_states tax_court estate of clifford c haugen deceased and audrey a haugen petitioners v commissioner of internal revenue respondent docket no 6725-03s filed date audrey a haugen pro_se randall l preheim for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioners' federal income taxes for and the issues for decision are in calculating the taxes for the years and under the income-averaging provisions of sec_1301 whether net operating losses nol for of the base years in the income-averaging computation which had been carried back to earlier years and for which income_tax refunds were received as a result of such carrybacks should be added back to the net_income for such base years due to the tax benefits realized from the nol carrybacks and for the year whether a taxpayer's election to income average under clifford c haugen and audrey a haugen were husband and wife mr haugen died testate on date and mrs haugen was the executrix of her late husband's estate for the year a joint federal_income_tax return was filed in the name of clifford c haugen deceased and audrey a haugen for audrey a haugen filed her return as a single_person although the record does not reflect the heirs or successors to mr haugen's estate the court assumes and the parties have not placed at issue any question that the heir successor or party at interest regarding mr haugen's estate is petitioner audrey a haugen consequently the income and expenses for the year reported on the federal_income_tax return by mrs haugen are presumed to include all interests of mrs haugen's deceased spouse for convenience the court refers interchangeably to petitioner or petitioners to include the interests of clifford c haugen deceased as well as those of mrs haugen the court's holding on the income-averaging issue for the tax_year also resolves the sole issue for the tax_year because one of the base years for is the year in which a nol was carried back and a tax_refund was received as a result of the carryback sec_1301 precludes applicability of the alternative_minimum_tax under sec_55 alternatively if sec_55 is applicable whether the regular_tax in sec_55 which offsets the tentative_minimum_tax under sec_55 means the tax calculated under sec_1 without the benefit of income_averaging under sec_1301 this case was submitted fully stipulated under rule the agreed facts and the attached exhibits are so found and are incorporated herein by reference at the time of his death mr haugen was a resident of lewistown montana at the time the petition was filed mrs haugen was a legal resident of lewistown montana petitioners were in the cattle ranching business they owned and operated a big_number acre cattle ranch near lewistown montana for nearly years shortly after mr haugen's death in petitioner mrs haugen began liquidation of the business by selling the ranch and the assets used in its operation a joint federal_income_tax return was filed by petitioners for the tax shown on that return was dollar_figure based on the income-averaging provisions of sec_1301 the return included since the facts are not in dispute the court decides this case without regard to which party bears the burden_of_proof sec_7491 therefore is not applicable in this case a schedule j farm income_averaging for computation of the tax the base years in the averaging computation were and two of these years and were years in which petitioners sustained nols the nols for and had been carried back to prior years and both nols were fully absorbed by the taxable_income of such prior years the nol for had been carried back to and the unabsorbed portion of that nol was carried forward to where the remainder of the nol was fully absorbed the nol had been carried back to and was fully absorbed by the net_income for with respect to the carryback petitioners received income_tax refunds of dollar_figure and dollar_figure respectively of their and taxes with respect to the carryback petitioners received a refund of dollar_figure of their taxes thus the three refunds from these carrybacks totaled dollar_figure petitioners reported taxable_income of dollar_figure for the year and taxable_income of dollar_figure for appropriate elections were made to calculate the tax for both years under the income-averaging provisions of sec_1301 to that end each return included a schedule j for the tax_year the the income-averaging provisions of sec_1301 apply to elected_farm_income that is defined generally under sec_1301 as that portion of taxable_income for the taxable_year that is attributable to any farming_business and that is specified by the taxpayer as elected_farm_income for the year continued averaging base years were and for the tax_year the base years were and on schedule j of the return the taxable_income of the base years in the income-averaging computation was listed as follows taxable_income dollar_figure taxable_income dollar_figure taxable_income dollar_figure petitioners did not eliminate the nols on schedule j of their and returns to reflect the carryback of the nols to the years and after the return was filed petitioners were assessed dollar_figure for the alternative_minimum_tax under sec_55 that assessment was later reduced to dollar_figure thereafter the examination_division of the irs made income adjustments to the continued of the dollar_figure in taxable_income the elected_farm_income was dollar_figure for the year of the dollar_figure in taxable_income the elected_farm_income was dollar_figure respondent has not challenged the elected_farm_income amounts for the years before the court nor does respondent deny petitioners' entitlement to income_averaging in the carryback to and the nols for and were respectively dollar_figure and dollar_figure as sec_172 provides that no deduction for sec_151 personal exemptions shall be allowed in the determination of a nol the reductions therefore of dollar_figure and dollar_figure respectively for and from the negative income amounts reported on the and returns represent the elimination of the personal exemptions claimed on the returns return totaling dollar_figure petitioners agreed to those adjustments but consented only to an assessment of additional tax of dollar_figure based on the same income-averaging amounts on schedule j of the original return without any adjustment for the nols for and that had been carried back to earlier years respondent did not agree or consent to that computation method using the negative income amounts of the and base years likewise petitioner's income_tax return was examined by the irs and petitioner agreed to an assessment of additional tax on income adjustments totaling dollar_figure petitioner's consent to this assessment was also based on income_averaging and utilization of the same nol for without any adjustment for the carryback of the nol to respondent likewise did not agree or consent to this computation method see supra note the second issue is petitioners' disagreement over respondent's computation of the alternative_minimum_tax of dollar_figure for under sec_55 petitioner contends that where the as noted earlier petitioner agreed to an amt assessment of dollar_figure for pursuant to agreed income adjustments but on a computation of tax under sec_1301 without any adjustments to the negative taxable_income for of the base years in the income-averaging computation the dollar_figure amt determination for is based on the same income adjustments agreed to by petitioner but with a tax computed under sec_1301 continued taxpayer elects income_averaging under sec_1301 such election precludes applicability of the alternative_minimum_tax under sec_55 alternatively if sec_55 is applicable the offset to the tentative_minimum_tax the regular_tax should be calculated without the benefit of sec_1301 income_averaging in summary the notice_of_deficiency determined a deficiency in tax of dollar_figure of which dollar_figure relates to sec_1301 income_averaging and dollar_figure is the alternative_minimum_tax under sec_55 the notice_of_deficiency determined a deficiency of dollar_figure which relates only to the sec_1301 income-averaging computation and the taxable_income for of the base years under sec_1301 an individual engaged in the trade_or_business_of_farming may elect to compute federal_income_tax by averaging over the prior 3-year period all or a portion of taxable_income attributable to farming in general an individual who makes the election designates all or a portion of taxable_income attributable to the farming_business for an election_year as elected_farm_income allocates one-third of the elected_farm_income to each of the prior taxable years and continued in which the nols for of the base years in the income-averaging computation are added back to the income for those years determines the tax by a computing the tax under sec_1 for all income that is not elected_farm_income plus b the increase in the sec_1 tax for each of the prior years caused by including one-third of the elected_farm_income in each year respondent frames the first issue as whether a taxpayer electing farm income_averaging can reap a double benefit by carrying back net operating losses in base years receiving a tax_benefit therefrom and then utilize the same negative taxable_income in computing tax_liability under farm income_averaging in subsequent years petitioners while admitting receiving income_tax refunds attributable to the carryback of nols from of the base years in the sec_1301 income- averaging computation for the years at issue contend that the sec_1301 was enacted as part of the taxpayer_relief_act_of_1997 publaw_105_34 title 1x sec_933 111_stat_881 adding sec_1301 that act was effective for years and the omnibus consolidation and emergency supplemental appropriations act of publaw_103_277 sec_112 stat made permanent the income-averaging provisions of sec_1301 both statutes limit applicability to any individual engaged in a farming_business and apply only to electible farm income for the election_year and the averagible farm income for years an earlier version of sec_1301 was repealed by the tax_reform_act_of_1986 publaw_99_514 100_stat_2121 for taxable years beginning after date the earlier version of sec_1301 was not limited to farm income and generally applied if the income of the current_year exceeded percent of the taxpayer's average income for the preceding years by more than dollar_figure these are the only apparent differences between the current sec_1301 and the earlier repealed version schedule j instructions were followed in the preparation and filing of the and returns petitioner argues that respondent is erroneously applying internal revenue regulations for sec_1301 that were promulgated after the returns in question were filed petitioner argues in effect that respondent is retroactively applying internal revenue regulations to their and returns the promulgated internal revenue regulations under sec_1301 do prohibit the double benefits realized by petitioners in carrying back nols realized in base tax years in the sec_1301 income-averaging process receiving tax refunds from such carrybacks and then using the same nols as negative income in the sec_1301 income-averaging computations for later years respondent contends that for the base years and in which nols were realized and carried back to prior years and for which tax benefits were received in determining the tax for and under sec_1301 the taxable_income of the base years in that computation in which nols were carried back should be adjusted by adding back to the income of the base years the amounts of the carried back nols for example the negative taxable_income of petitioners for was dollar_figure of which the nol was dollar_figure the dollar_figure nol was carried back to and which resulted in tax refunds for and taxes because of the tax benefits realized by petitioners from the nol_carryback in the income-averaging computation for the tax respondent contends that the taxable_income of petitioners for should be a negative dollar_figure representing the dependency_exemptions claimed for that were not allowed as part of the nol instead petitioners claimed on schedule j of their return negative taxable_income of dollar_figure the same comparable figures were used on schedule j of the return which involved the carryback_year and respondent argues the same rule applies for that year as well although petitioners contend that they relied on the instructions for schedule j in listing negative taxable_income of the base years in their income-averaging computations in connection with the and returns respondent points out on brief that petitioners failed to do so the line instructions on schedules j for and including the references for the listing of taxable_income of base years from form_1040 u s individual_income_tax_return clearly stated that if taxable_income for a carryback_year was negative for income-averaging purposes on schedule j the taxable_income for such years should be zero petitioners instead on schedules j for and reported the negative income amounts of the carryback years in the income-averaging computation for an additional adjustment is made to the taxable_income of the base_year to further account for_the_use_of the nol_carryback to a prior year and respondent acknowledges that the reporting instructions requiring negative income amounts of base years to be listed as zero were based on temporary regulations for sec_1301 then in effect respondent agrees however that when the temporary regulations for sec_1301 were made final the final regulations differed from the temporary regulations with respect to negative income of base years in income_averaging under the final regulations taxpayers may list on schedule j of their returns negative income realized in the base years for the averaging computation respondent acknowledges that the irs instructions for schedule j pursuant to the final sec_1301 regulations state if you had taxable_income from farming in or and your deductions exceeded your gross_income for any of the years preceding those years base years your taxable_income for averaging purposes for a base_year may be a negative_amount you can use that negative_amount instead of limiting that amount to zero when figuring your tax using schedule j for or to accommodate taxpayers who filed and tax returns and elected income_averaging that included base years with negative taxable_income and such income was listed as zero on schedule j of those returns the year instructions recommended that such taxpayers file amended returns for or with schedules j that would list the negative income of such base years to allow tax refunds as a result of the negative income of such years in the income-averaging computation respondent points out that in the notices of deficiency to petitioner for and respondent has allowed petitioner the benefit of income_averaging and for the base years having negative taxable_income and has included the negative income for these years in the income-averaging computation but only to the extent that the negative income of such base years was not part of the nols that were carried back to prior years in effect the income-averaging computation by respondent in the notices of deficiency include only as negative income the exemptions claimed for and that were not part of the nols respondent argues however that when a base_year involves an nol that is carried back to a earlier year and a tax_benefit is realized by the taxpayer from that carryback sec_1301 is not intended to recognize in the income-averaging process the nol of such base_year or years because of the tax benefits received in the carrybacks respondent agrees that the internal revenue regulations issued pursuant to the current version of sec_1301 were published on date and therefore were not in effect when petitioners filed their and income_tax returns the regulations clearly address factual situations such as those presented in this case that support respondent's position sec_1301 provides sec_1301 regulations --the secretary shall prescribe such regulations as may be appropriate to carry out the purposes of this section including regulations regarding-- the order and manner in which items of income gain deduction or loss or limitations on tax shall be taken into account in computing the tax imposed by this chapter on the income of any taxpayer to whom this section applies for any taxable_year emphasis added sec_1_1301-1 income_tax regs provides in pertinent part computation in base years for this purpose all allowable deductions including the full amount of any net_operating_loss_carryover are taken into account in determining the taxable_income for the base_year even if the deductions exceed gross_income and the result is negative if the result is negative however any amount that may provide a benefit in another taxable_year is added back in determining base_year taxable_income amounts that may provide a benefit in another year include-- a the net_operating_loss as defined in sec_172 for the base_year b the net_operating_loss for any other year to the extent carried forward from the base_year under sec_172 emphasis added the preamble for the final sec_1301 regulations stated in pertinent part a base year's taxable_income may be negative but amounts such as a net_operating_loss or certain capital losses that may be deducted in one or more other taxable years in the form of a carryover or carryback must be added back in computing negative taxable_income the schedule j for years after includes worksheets and instructions for determining negative taxable_income for purposes of the income_averaging computation t d 2002_1_cb_443 these provisions are obviously in accordance with certain concerns congress had in the enactment of the present version of sec_1301 to prevent an unfair exploitation in the use of income_averaging this concern is reflected in the conference_report on the legislation that became sec_1301 from the following pertinent language of that report it is expected that such regulations will deny the multiple application of items that carryover from one taxable_year to the next eg net_operating_loss or tax_credit carryovers h conf rept pincite 1997_4_cb_1457 to be sure the proposed and final regulations on sec_1301 had not been released at the time petitioners filed their and income_tax returns and petitioners cannot be held to those regulations nonetheless the statute and the legislative_history suggest explicitly that congress did not intend that taxpayers availing themselves of the benefits of income_averaging under sec_1301 should be allowed in the averaging computation to include negative income of base years to the extent such negative income constituted a nol that was carried back to prior years and for which refunds were paid to the taxpayer in the court's view that was the intent of congress as reflected in the aforementioned legislative_history adding back the nol to the income of an averaging base_year in such a situation insures against such a result the fact that regulations on sec_1301 had not been promulgated at the time the and returns in this case were filed does not preclude this court from interpreting the intent of congress and applying the law as so interpreted in 82_tc_819 this court stated we note of course that sec_58 is phrased in terms of directing the secretary_of_the_treasury to prescribe regulations to carry out the stated legislative objective and that the secretary to this day some years after the effective date of these new provisions has not yet promulgated any such regulations moreover we note further that he has not even published in the federal_register any proposed_regulations in this respect however the failure to promulgate the required regulations can hardly render the new provisions of sec_58 inoperative we must therefore do the best we can with these new provisions certainly we cannot ignore them congress could hardly have intended to give the treasury the power to defeat the legislatively contemplated operative effect of such provisions merely by failing to discharge the statutorily imposed duty to promulgate the required regulations as already indicated we must give effect to these provisions in the absence of regulations the court accordingly sustains respondent on the income- averaging issue the second issue is the alternative_minimum_tax under sec_55 sec_55 imposes a tax equal to the excess of the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year petitioner argues that if a taxpayer elects income_averaging that method of computation of the tax is exclusive and trumps the alternative_minimum_tax under sec_55 the court does not agree with that argument in the conference committee report to the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_881 enacting sec_1301 the conferees stated the provision sec_1301 does not apply for purposes of the alternative_minimum_tax under sec_55 h conf rept pincite 1997_4_cb_1457 the proposed and final regulations to sec_1301 include this same provision the preamble to the final regulations states there is no exception in the code provisions relating to the alternative_minimum_tax that would permit the minimum_tax to be computed without regard to the effect of farm income_averaging t d 2002_1_cb_443 this statement of the law is consistent with the former version of sec_1301 and a comparable provision imposing a minimum_tax on tax preference income under sec_56 of the tax reform act of in 66_tc_141 the taxpayers had elected income_averaging under the old version of sec_1301 and respondent determined that the taxpayers were additionally liable for the minimum_tax under sec_56 this court held respondent argues that the tax imposed by sec_56 is a separate self-contained provision which is distinct from the tax imposed by sec_1 and that sec_1301 through are on their face not applicable to the computation of the tax imposed by sec_56 we agree with respondent congress enacted the minimum_tax on tax preference items in the tax reform act of in order to reduce the scope of certain existing tax_preferences including capital_gains the tax imposed by sec_56 is specifically stated to be in addition to the other taxes imposed by this chapter sec_56 through appear to be a self-contained unit of taxation whereas computation of the tax imposed by sec_1 may involve the application of several other code sections the deductions exclusions and credits allowed in the computation of sec_1 tax may not be utilized in the computation of the tax imposed by sec_56 unless specifically provided sec_1301 through do not provide a mechanism by which the minimum_tax on tax preference income may be averaged sec_1301 on its face has reference only to the tax imposed by sec_1 in our opinion if congress had intended to allow income_averaging in the computation of sec_56 tax it undoubtedly would have said so we are unwilling to imply such an intent on the part of congress id pincite the court therefore sustains respondent on this issue petitioner also argues the meaning of the term regular_tax in sec_55 as noted earlier the amt applies to the extent the tentative_minimum_tax exceeds the regular_tax respondent determined that the regular_tax in the amt computation is the tax that was computed under the income- averaging provisions of sec_1301 petitioner contends that regular_tax means the tax computed outside the income-averaging provisions of sec_1301 under sec_1 the tax under sec_1 would have been higher than the tax under the income- averaging provisions of sec_1301 and therefore would lessen petitioner's liability for the amt petitioner's argument was rejected in 86_tc_929 and walker v commissioner tcmemo_1991_469 affd without published opinion 995_f2d_235 9th cir respondent therefore is sustained on this issuedollar_figure reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent the court recognizes that the walker and sparrow cases above were both decided under the earlier version of sec_1301 the court is not persuaded that the differences between the earlier and present versions of sec_1301 preclude the rationale of these cases from applying in the instant case
